Exhibit32 Certification of Chief Executive Officer and Chief Financial Officer of Storm Cat Energy Corporation (Pursuant To 18 U.S.C. Section1350) In connection with this Annual Report of Storm Cat Energy Corporation (the “Company”) on Form 10-K for the year ending December31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we Joseph M. Brooker, Chief Executive Officer of the Company, and Paul Wiesner, Chief Financial Officer of the Company, each hereby certify, pursuant to 18
